--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
RELEASE AND SETTLEMENT AGREEMENT


This Release and Settlement Agreement (the “Agreement”) effective as of the 9th
day of October, 2008 (the “Effective Date”), is made and entered into by and
between Vault Technology, Inc., a Nevada corporation, Tekaz Mining Corp, a
British Columbia corporation, and 101117559 Saskatchewan Ltd, a Saskatchewan
corporation, (collectively, the “Vault Entities”); and Caelum Finance Ltd., a
British Columbia corporation and Curt White, an individual (collectively, the
“Caelum Parties”).


W I T N E S S E T H:


WHEREAS, the parties believe it is in their best interests to terminate all
existing relationships between the parties and settle all outstanding debts
between the Vault Entities and the Caelum Entities; and


WHEREAS, the parties desire to set forth the terms and conditions of the
termination of relationships, the transfer of rights and interests, the release
and assumption of liabilities, and the waiver and release of claims.


NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:


1. Termination of Existing Agreements.  Vault Entities and Caelum Parties hereby
agree that except for the agreements made herein, any and all existing
agreements, contracts or understandings, debts or liabilities, whether written
or oral, by and between Vault Entities and Caelum Parties (collectively the
“Existing Agreements”) are hereby terminated (without penalty or damages to any
party) and shall be of no further force and effect. Vault Entities and Caelum
Parties agree that no amounts shall be payable to Caelum Parties pursuant to the
Existing Agreements and that any and all amounts due and payable by Caelum
Parties to Vault Entities shall be extinguished and completely released.


2. Release.


2.1. Release by Caelum Parties.  Except as provided in this Agreement, and
conditioned on the full and faithful performance of all obligations of Vault
Entities herein, Caelum Parties, on behalf of such parties representatives,
successors, assigns, affiliates, agents, employees and attorneys, hereby
knowingly and voluntarily releases, acquits and forever discharges Vault
Entities and its respective heirs, representatives, shareholders, officers,
directors, investors, successors, assigns, affiliates, agents, employees and
relatives, from any and all actions, causes of action, claims, suits, demands,
rights, damages, costs, invoices, expenses (including but not limited to
attorneys’ fees), accounts, judgments, executions, debts, obligations, rights of
contribution and indemnification, and any and all other liabilities of any kind
or nature whatsoever, either in law or in equity, whether matured or unmatured,
and whether known or unknown, from the beginning of time up to and including the
Effective Date.
 
1

--------------------------------------------------------------------------------




2.2. It is understood that there is a risk that, subsequent to the execution and
delivery of this Agreement, losses, damages or injuries might be incurred which
are unknown or unanticipated, for whatever reason, at the time of the execution
and delivery of this Agreement.  It is none the less specifically agreed that
the releases specified in this Agreement are fully and completely effective
regardless of any present lack of knowledge on the part of any party as to any
claims, charges, complaints, liabilities, obligations, debts, suits, demands,
grievances, losses, damages, injuries costs, expenses, rights, actions or causes
of action, or as to any possible fact or circumstance relating in any manner to
the matters for which the releases specified in this Agreement are made.  Caelum
Parties voluntarily, intentionally and expressly waive the benefits and
provisions of Section 1542 of the Civil Code of the State of California, and any
similar law of any state or territory of the United States of America or other
jurisdiction.  Specifically, that Section 1542 specifies as follow:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


2.3. Release by Vault Entities.  Vault Entities, on behalf of Vault Entities and
on behalf of his heirs, representatives, successors, assigns, affiliates,
agents, employees and relatives, hereby knowingly and voluntarily release,
acquit and forever discharge Caelum Parties and such parties’ representatives,
shareholders, officers, directors, investors successors, assigns, affiliates,
agents, employees and attorneys, from any and all actions, causes of action,
claims, suits, demands, rights, damages, costs, invoices, expenses (including
but not limited to attorneys’ fees), accounts, judgments, executions, debts,
obligations, rights of contribution and indemnification, and any and all other
liabilities of any kind or nature whatsoever, either in law or in equity,
whether matured or unmatured, and whether known or unknown, from the beginning
of time up to and including the Effective Date.


2.4. It is understood that there is a risk that, subsequent to the execution and
delivery of this Agreement, losses, damages or injuries might be incurred which
are unknown or unanticipated, for whatever reason, at the time of the execution
and delivery of this Agreement.  It is none the less specifically agreed that
the releases specified in this Agreement are fully and completely effective
regardless of any present lack of knowledge on the part of any party as to any
claims, charges, complaints, liabilities, obligations, debts, suits, demands,
grievances, losses, damages, injuries costs, expenses, rights, actions or causes
of action, or as to any possible fact or circumstance relating in any manner to
the matters for which the releases specified in this Agreement are made.  Vault
Entities voluntarily, intentionally and expressly waive the benefits and
provisions of Section 1542 of the Civil Code of the State of California, and any
similar law of any state or territory of the United States of America or other
jurisdiction.  Specifically, that Section 1542 specifies as follow:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."
2

--------------------------------------------------------------------------------




3. Consideration.


3.1. Consideration from Vault Entities.


3.1.1. Vault Entities shall transfer all rights, title and interest to the
Wollaston East Claims MPP 1253 and MPP 1255 described in Schedule “A” attached
hereto (“Property”) to Caelum Finance Ltd., as full and complete consideration
of all of the releases, rights and obligations under this Agreement and as
payment in full for that Loan Agreement, dated June 25, 2007, and Amendment No.
1 to Loan Agreement dated August 22, 2008.  The Vault Entities agrees to take
all action necessary to transfer the Property to Caelum Finance Ltd.


3.2. Consideration from Caelum Parties.


3.2.1. Caelum Finance Ltd. hereby waives any and all rights, repayment, and
claims under any loan or note made to Vault Technology, Inc. and/or Vault
Entities, and specifically agrees that the Property shall be payment in full for
that loan titled Loan Agreement, dated June 25, 2007, and Amendment No. 1 to
Loan Agreement dated August 22, 2008, in the principal amount of two hundred
twenty thousand dollars (CDN$220,000), further warranting and representing
neither the note, nor any portion of it, has been assigned, hypothecated or
otherwise transferred to any other individual or entity.


3.2.2. At the time of execution of this Agreement, Curt White shall deliver its
entire ownership and interest in Vault Technology, Inc., including any and all
shares of Vault Technology, Inc., a Nevada corporation.  Curt White represents
it owns Two Million Two Hundred Fifty Thousand (2,250,000) shares, but hereby
agrees to cancel any and all shares owned regardless of number. Curt White
warrants and represents he has not at any time transferred any of these shares
to any other person or entity except Vault Technology, Inc. Curt White hereby
waives any and all rights, repayment, and claims under any loan or note made to
Vault Technology, Inc. and/or Vault Entities, further warranting and
representing neither the note, nor any portion of it, has been assigned,
hypothecated or otherwise transferred to any other individual or entity.


4. Representations and Warranties.


4.1. Vault Entities represents and warrants that:


4.1.1. This Agreement has been duly authorized, executed and delivered by Vault
Entities and constitutes a valid and legally binding obligation of Vault
Entities; and


4.1.2. Except for the statements expressly set forth in this Agreement, Vault
Entities is not relying on any verbal statement or representation in entering
into this Agreement, and has not relied on any such statement or representation
in executing this document or in making the agreements provided for herein.
 
3

--------------------------------------------------------------------------------


 
4.2. Caelum Parties represent and warrant that:


4.2.1. This Agreement has been duly authorized, executed and delivered by such
parties, respectively, and constitutes a valid and legally binding obligation
upon such parties; and


4.2.2. Except for the statements expressly set forth in this Agreement, Caelum
Parties are not relying on any verbal statement or representation in entering
into this Agreement, and has not relied on any such statement or representation
in executing this document or in making the agreements provided for herein.


4.3. The representations and warranties contained in this Section 4 shall
survive execution and delivery of this Agreement.


5. Confidentiality and Non-Disclosure; Non-Disparagement.  The parties agree
that except with regard to information that is otherwise public knowledge, was
properly known to a party prior to receipt thereof from another party, was
independently developed or as required by court order or law, the terms of this
Agreement and the subject matter of this settlement will be kept strictly
confidential and will not without the prior written consent of all of the
parties hereto be disclosed to any third party in any manner whatsoever, in
whole or in part.  Except if there is a breach of this Agreement, the parties
agree that they will not make directly any negative or derogatory statement
regarding any other party to any third parties, or imply any improper conduct on
the part of any other party.


6. Choice of Law.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws (excluding conflict of law
principles) of the State of Florida. With respect to any suit, action or
proceeding brought by any party arising out of or relating to this Agreement,
such party hereby irrevocably submits to the jurisdiction of the federal and
state courts located in the County of Broward in the State of Florida and agrees
that any proceeding will be resolved exclusively in the appropriate court
located in the County of Broward, State of Florida.  Each of the parties
reserves to that party the right to initiate and pursue any legal action
necessary to enforce the terms of this Agreement.  In any such action, the
prevailing party shall be entitled to recover from the other party the
prevailing party’s reasonable attorney’s fees and other costs incurred in
connection with such action, in addition to all other recovery or relief.


7. Entire Agreement; Amendment.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
hereof and supersedes and terminates all prior agreements.  No party hereto
shall have any right or obligation of any kind whatsoever under any other
agreement.  Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by all of the parties hereto.


8. Counterparts; Facsimile Signatures.  This Agreement may be executed in any
number of counterparts, each of which may be executed by only one of the parties
hereto, each of which shall be enforceable against the party actually executing
such counterpart, and all of which together shall constitute one
instrument.  Facsimile signatures shall be deemed to constitute original
signatures.
 
4

--------------------------------------------------------------------------------




9. Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


10. Headings.  Captions and headings are used herein for convenience only, and
are not part of this Agreement, and shall not be used in construing it.


11. Assignment.  This Agreement and any rights or obligations arising hereunder
are not assignable or delegable by any party hereto without the prior written
consent of all of the other parties hereto.


12. Advice of Counsel.  Each of the parties hereto confirms that before
executing this Agreement he or it had the actual benefit of legal counsel of
such parties own selection and that such party executed this Agreement following
consultation with such counsel.


[Remainder of page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the signatories below warrant their authority to execute and
hereto caused this Agreement to be duly executed and delivered, as of the date
first above written.


Vault Entities Parties:
Vault Technology, Inc.:
 

By:
/s/ Nick Arroyo
   
 
 
Its:
Nick Arroyo
President
   
 
 

 
Tekaz Mining Corp:
 

By:
/s/ Curt White
   
 
 
Its:
Curt White
President
   
 
 

 
101117559 Saskatchewan Ltd:
 

By:
/s/ Randy White
   
 
 
Its:
Randy White
President
   
 
 

 
Caelum Parties:
Caelum Finance Ltd.:
 

By:
/s/ Constantine Carmichael
   
 
 
Its:
Constantine Carmichael
President
   
 
 

 
Curt White:
 

By:
/s/ Curt White
   
 
   
Curt White
   
 
 

 
6

--------------------------------------------------------------------------------


 
SCHEDULE “A”
 
THE PROPERTY
 

 
Mining
       
Permit No.
District
Location
Area (ha)
Map Sheet
Record Date
MPP 1253
Northern
Hydichuk Lake Area
41003
64-L-02
20/12/2006
           
MPP 1255
Northern
Hydichuk Lake Area
39584
64-L-02
20/12/2006



 